But
the Court
(nem. con.) overruled the objection.
Mr. Morfá, after closing his argument to the jury, contended that the Attorney for the United States should not be permitted to reply, inasmuch as the prisoner had not called any witness on his part, but relied on the defect of evidence on the part of the United States. The King v. Lord Abington, 1 Esp. Rep. 227.
But the Court (nem. con.) said that, however the practice might be in England, in this Court the attorney for the United States has always had the right, in criminal prosecutions, to close the argument before the jury, upon the general issue.
Verdict, guilty. Pardoned by the President of the United States.